PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/444,958
Filing Date: 28 Feb 2017
Appellant(s): Eljaouhari, Ismat



__________________
William P. Jensen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action mailed 10/20/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS."

The following ground(s) of rejection, as articulated in the Office action mailed 10/20/2020, are applicable to the appealed claims:

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the fixed conventional support (200) in Figure 2 of the present application, i.e., applicant admitted prior art, hereinafter AAPA, in view of Gajewski et al. (SK 7097 Y1)1, hereinafter Gajewski, and Beaton (US 858,140), or in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Gajewski, Beaton, and Moses (US 5,351,926).



(2) Response to Arguments

Appellant’s Argument # 1
The Appellant argues that "[b]ecause the principal operation of the AAPA support 200 is to provide stability for supporting pipes, its modification into two separate braces would impermissibly change its principal operation by trading support and stability for adjustability" (appeal brief, page 8, lines 20-22).
The Examiner respectfully disagrees for the following reasons:
Firstly, the Appellant’s view that modifying the brace (AAPA: 204, fig 2) of AAPA into two relatively adjustable braces (Gajewski: 3, 4, fig 2) as taught by Gajewski "would impermissibly change its principal operation by trading support and stability for adjustability" (appeal brief, page 8, lines 20-22) is based simply on speculation, as the Appellant does not provide any factual evidence demonstrating as to why the support (AAPA: 200, fig 2) of AAPA modified to have two relatively adjustable braces (Gajewski: 3, 4, fig 2) as taught by Gajewski would not provide any support or stability.
Secondly, the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art."  Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  Since Gajewski teaches that the suspension system with two relatively adjustable braces (Gajewski: 3, 4, fig 2) "can be used for the installation of industrial networks, especially piping, air and cable conduits for construction and road construction" (Gajewski: translation filed 02/01/2019, page 3, lines 25-27), it would have been readily apparent to one of ordinary KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397.
The Examiner respectfully submits that modifying the brace (AAPA: 204, fig 2) of AAPA into two relatively adjustable braces (Gajewski: 3, 4, fig 2) as taught by Gajewski would not change the principle of operation of the support of AAPA.

Appellant’s Argument # 2
The limitations at issue are the following: "the base of the adjustable member rigidly attached to only the brace of the adjustable member" (see appeal brief, appendix, claim 1, lines 5 and 6).  The Appellant argues that Beaton "teaches away from the proposed modification of AAPA because the alleged base (6) in Beaton must be fixed to 
The Examiner respectfully disagrees for the following reasons:
Firstly, the proposed modifications of AAPA by Gajewski and Beaton can be generally illustrated as follows:
[AltContent: textbox (Gajewski)]
[AltContent: textbox (Base (202))]
    PNG
    media_image2.png
    722
    425
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    459
    462
    media_image3.png
    Greyscale
[AltContent: rect][AltContent: textbox (Proposed Modification of AAPA by Gajewski)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (Proposed Modification of AAPA by Beaton)][AltContent: rect][AltContent: connector][AltContent: textbox (Support Base (206))]
[AltContent: textbox (Brace (204) to be modified into two separate and relatively adjustable braces)]




[AltContent: oval]
[AltContent: arrow]

[AltContent: textbox (Rigid Connection between Brace (204) and Support Base (206))]

    PNG
    media_image4.png
    255
    739
    media_image4.png
    Greyscale

[AltContent: rect]
[AltContent: textbox (Beaton)]

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397.  Therefore, the Examiner respectfully submits that, based on the teaching of Beaton, one of ordinary skill would have reasonably modified AAPA with Beaton in the manner as proposed by the Examiner (see Office action mailed 10/20/2020, page 12).  
Secondly, as illustrated above and also articulated on pages 7-15 of the Office action mailed 10/20/2020, the brace (AAPA: 204, fig 2) of AAPA would be modified as two relatively adjustable braces (Gajewski: 3, 4, fig 2) as taught by Gajewski, such that an upper portion of the brace (AAPA: 204, fig 2) of AAPA would be modified as an upper brace (Gajewski: 3, fig 2) of Gajewski and a lower portion of the brace (AAPA: 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Guang H Guan/Examiner, Art Unit 3631                                                                                                                                                                                                        
Conferees:
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the completeness of the record, the Miscellaneous Communication (Form PTO-90C) mailed 09/23/2021 provided a compiled document of Gajewski (SK-7097-Y1), which includes the translation of Gajewski (SK-7097-Y1) filed 02/01/2019, the translation of the abstract of Gajewski (SK-7097-Y1) mailed 06/21/2019, and an original copy of Gajewski (SK-7097-Y1).  All figures (i.e., Figures 1-4) of the drawings of the original copy of Gajewski (SK-7097-Y1) were duplicated in the Office action mailed 06/21/2019 and also in the Office action mailed 10/20/2020 from which the appeal is taken.